833 F.2d 1437
Robert HOLT, Plaintiff-Appellant,v.J. Paul FORD, Warden, et al., Defendants-Appellees.
No. 86-8837.
United States Court of Appeals,Eleventh Circuit.
Nov. 24, 1987.

Robert Holt, pro se.
William F. Amideo, Asst. Atty. Gen., Atlanta, Ga. for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia;  J. Robert Elliott, Judge.
(Opinion Oct. 5, 1987, 11 Cir., 1987, 828 F.2d 1523)
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service, on the Court's own motion, having determined to have this case reheard in banc,


2
IT IS ORDERED that the above cause shall be reheard by this court in banc without oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby vacated.